IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

VINCENT DANIEL,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-0500

DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed May 15, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Vincent Daniel, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Sean W. Gellis, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The Court having determined that the petition for writ of certiorari is untimely,

respondent’s motion to dismiss, filed on March 16, 2015, is granted, and the petition is

dismissed.

WOLF, ROWE, and SWANSON, JJ., CONCUR.